Title: From Thomas Jefferson to Robert Morris, 6 March 1801
From: Jefferson, Thomas
To: Morris, Robert



Dear Sir
Washington Mar. 6. 1801.

I am much obliged by the kind & prompt attention you have been so good as to pay to my letter of the 26th. your testimony and mrs Morris’s in favor of mr Tate would have been decisive with me, but in the interval between that date and my receipt of your answer a proposition came to me of a very capital Maitre d’Hotel, whose character was so well vouched that I thought it imprudent to let it escape & engaged him. the rather as mr Gouverneur Morris’s knowing nothing of any such person as Tate induced me to apprehend I had been misinformed on that subject. I am glad on his account that he holds a comfortable place.
I have ever been satisfied that you thought too justly to suffer your opinions of men, founded on your own knolege of them, to be changed by the discoloured representations of party spirit. I have changed no principle of politics or morality. the people were by art & industry, by alarm & resentment, wrought into a phrenzy, & led towards what they little imagined. they never meant to throw off the principles of 1776. they again recognise those who have never changed them; and I hope to see them again consolidated into a homogeneous mass, and the very name of party obliterated from among us. I will do any thing to obtain it short of abandoning the principles of the revolution. I rejoice at your expectation of [recovering] from your difficulties, and of seeing [us in] this quarter. no person [would] be more happy at recieving you here; as I have never ceased to entertain a just esteem for mrs Morris & yourself. be so good as to present her the homage of my respect & to accept yourself assurances of the constant esteem & regard of Dear Sir
Your most obedt. servt

Th: Jefferson

